Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 and 21-24 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Dadachev et al. (10,832,001), show it is well known to have a neural network that can extract sentences based on sentiment. In regard to claims 1,10, and 21, the prior art of record does not show or suggest the feature of: sorting the set of extracted sentences according to the sentiment indicator for each extracted sentence to generate a sorted set of extracted sentences, based on the sorted set of extracted sentences, generate a first cluster of extracted sentences corresponding to a first context and a second cluster of extracted sentences corresponding to a second context; and generate a response summary for the set of textual responses based on a first extracted sentence from the first cluster of extracted sentences and a second extracted sentence from the second cluster of extracted sentences.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                                        May 28, 2021